Quinn, Judge
(dissenting):
I incline to the view that withdrawal of a consent to search when a police officer is in the middle of a physical movement that would uncover incriminating evidence does not make completion of the action illegal. The constitutional prohibition is against unreasonable search. It seems to me not to be unreasonable for an enforcement officer to complete a particular physical movement when the beginning of that movement was with consent. It also seems to me that the analogy of withdrawal of consent to search to an accused’s right to remain silent after he has consented to custodial interrogation is inappropriate in the context of this case. The right to remain silent belongs to the accused and is exercised solely by him. The prohibi*413tion against unreasonable search is directed against the Government agent, and the constitutionality of his action is judged on the basis of, the objective circumstances confronting him. Here, Lieutenant Mills was in the process of removing the packet of heroin from a rear pocket of the accused’s trousers when the accused withdrew his consent. I am not at all convinced that it was unreasonable, and, therefore, unlawful, for Lieutenant Mills to complete his action. See United States v Legato, - F2d - (5th Cir, June 14, 1973).
Apart from the question of consent, I am satisfied that the information known to Lieutenant Milla justified his statement to the accused that he "had probable cause” to search for drugs. I would, therefore, answer the certified question in the negative, and return the record of trial to the Court of Military Review for further review.